*276Elizabeth Priest appeals a district court order granting summary judgment for the defendant after the Commissioner of Social Security denied her application for social security disability benefits. The case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
In 1994, Priest filed her first application for disability benefits, alleging that she was disabled because she suffered from degenerative arthritis and migraine headaches. On September 23, 1994, an administrative law judge (ALJ) determined that Priest was not disabled and denied her application for benefits. The district court subsequently affirmed the Commissioner’s decision.
In 1996, Priest filed her current application for disability benefits, alleging that she was disabled because she suffered from fibromyalgia syndrome, chronic headaches, and osteoarthritis. Upon review of Priest’s application, the ALJ concluded that she suffered from the severe impairments of fibromyalgia syndrome, chronic headaches, and osteoarthritis. However, she did not have an impairment or combination of impairments that met or equaled the requirements set forth in the Commissioner’s Listing of Impairments. The ALJ also concluded that Priest retained the ability to perform light work. After considering her impairments, the ALJ determined that Priest could perform her past relevant work and, therefore, she was not disabled.
Following the Appeals Council’s decision affirming the ALJ’s determination, Priest sought judicial review of the Commissioner’s decision. Upon the parties’ consent, the matter was referred to a magistrate judge for final disposition. The magistrate judge concluded that substantial evidence existed to support the Commissioner’s decision and the court granted summary judgment for the defendant. Priest has filed a timely appeal, in which she argues that: 1) substantial evidence does not exist to support the ALJ’s decision; and 2) she suffers from disabling pain.
We initially note that the doctrine of res judicata bars an award of benefits prior to the Commissioner’s previous denial of benefits on September 23, 1994. Bogle v. Sullivan, 998 F.2d 342, 346 (6th Cir.1993). In order to be awarded benefits for her condition since that time, Priest must demonstrate that her condition has so worsened in comparison to her condition in September 1994 that she was unable to perform substantial gainful activity. Casey v. Sec’y of Health and Human Servs., 987 F.2d 1230, 1232-33 (6th Cir.1993). Further, Priest’s insured status for disability benefits expired on December 31, 1994. Consequently, Priest must show that she was disabled during this three month period in order to be entitled to disability insurance benefits. Garner v. Heckler, 745 F.2d 383, 390 (6th Cir.1984). While Priest has submitted extensive post-1994 medical evidence, this evidence relating to Priest’s medical condition after her date last insured is only minimally probative. Siterlet v. Sec’y of Health & Human Servs., 823 F.2d 918, 920 (6th Cir.1987).
Upon review, we conclude that substantial evidence exists to support the ALJ’s determination that Priest can still perform her past relevant work. Garcia v. Sec’y of Health & Human Servs., 46 F.3d 552, 555 (6th Cir.1995). Further, the relevant medical evidence reveals that Priest did not suffer from debilitating pain during *277the period in question. Felisky v. Bowen, 35 F.3d 1027, 1038 (6th Cir.1994).
Accordingly, this court affirms the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.